Order entered March 31, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-20-00071-CV

          LENDINGHOME FUNDING CORPORATION, Appellant

                                          V.

    TUESDAY REAL ESTATE, LLC, KEVIN MILLER, HARVA DALE
          MILLER, AND ROXANNE L. MILLER, Appellees

               On Appeal from the 134th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-18-00266

                                      ORDER

      Before the Court is appellant’s March 27, 2020 second motion for extension

of time to file appellant’s brief. Appellant asks the deadline be extended to June 5,

2020, to allow the parties an opportunity to mediate.

      We GRANT the motion and ORDER appellant to file, no later than June 5,

2020, their opening brief, a status report, or a motion to dismiss the appeal.


                                               /s/   ERIN A. NOWELL
                                                     JUSTICE